TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00618-CR




In re Cathy Mata


Jason Levar Gibson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3032574, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Jason Levar Gibson’s appeal from a
judgment of conviction for aggravated robbery.  The subject of this proceeding is Ms. Cathy Mata,
court reporter for the 331st District Court.
The reporter’s record was originally due to be filed on November 9, 2004.  The time
for filing the record was extended to March 7, 2005, at the reporter’s request.  The record was not
received and the reporter did not respond to the Clerk’s overdue notice.  On April 28, 2005, this
Court ordered Mata to tender the record for filing no later than May 6, 2005.  Mata failed to file the
record as ordered, but she wrote the Clerk a letter promising delivery by May 15.  The record still
has not been received.
Cathy Mata is ordered to appear in person before this Court on the 25th day of May,
2005, at 8:30 o’clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why she
should not be held in contempt and sanctions imposed for her failure to obey the April 28, 2005,
order of this Court.  This order to show cause will be withdrawn and the said Cathy Mata will be
relieved of her obligation to appear before this Court as above ordered if the Clerk of this Court
receives the reporter’s record by the close of business on May 23, 2005.
It is ordered May 19, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish